DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention In this case,
in a broad range of limitation followed by linking term (e.g., preferably, maybe, for instance, especially, particularly) and a narrow range or limitation within the broad range or limitation is considered unlimited since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 30 is/are rejected under 35 U.S.C. 102 as being anticipated by JP 3715241B2 [hereinafter JP]/ WO0191632A1.
JP discloses in Figs. 2-3 a clinical thermometer for determining a temperature in tissue 1 beneath a visible surface of a human or animal subject (non-invasively detecting substance in a body fluid), comprising:
A heater (third light source heating device) 25, a light source 2 arranged to form a beam of probe light directed to an entry region on the visible surface;
collection optics 6 arranged to receive said probe light from a collection region on the
surface following scattering within the tissue, the collection region being spaced from the entry region;
a spectral analyzer (Raman spectroscopy) arranged to detect corresponding Stokes and anti-Stokes Raman scattering spectral features in the probe light received through the collection optics (The Raman spectra in the first memory 12, the second memory 19, and the discrimination unit 21 are shown as simulations in FIGS. In FIGS. 4A to 4C, the wavelength of the secondary light beam 10 subjected to spectral decomposition is described in coordinates as the channel number of the light detection device 11. The height of the signal from the light detection device 11 corresponding to the intensity is indicated on the ordinate in an arbitrary unit. Basically, the spectrum of FIG. 4A shows an intensity curve that rises to a higher channel number (wavelength), i.e. to the right side of the spectrum. These curves have wavelength λ .sub.3 (In this case, only one line, for example, the Stokes line is shown, but in fact, in addition to the two lines, that is, the Stokes line, of course, the anti-Stokes line is weak. Is predicted); and
a processor (comparison device)  arranged to determine a temperature in the tissue from differences between the Stokes and anti-Stokes Raman spectral features.
For claim 2: at least a part of the tissue of which the temperature is measured lies between the entry and collection regions, Fig. 2.
             Claim(s) 1-2, 30 is/are rejected under 35 U.S.C. 102 as being anticipated by
Xie (U.S. 20070027373).
Xie discloses in Fig. 8 a clinical thermometer for determining a temperature in tissue (sample volume) beneath a visible surface of a human or animal subject, comprising:
a light source 80 arranged to form a beam of probe light directed to an entry region on the visible surface;
collection optics arranged to receive said probe light from a collection region on the
surface following scattering within the tissue, the collection region being spaced from the entry region;
a spectral analyzer arranged to detect corresponding Stokes and anti-Stokes Raman scattering spectral features in the probe light received through the collection optics; and
a processor arranged to determine a temperature in the tissue from differences between the Stokes and anti-Stokes Raman spectral features (see claims 1, 5 and entire disclosure).
For claim 2:  at least a part of the tissue of which the temperature is measured lies between the entry and collection regions (Fig. 8).
Wherein the method is a method of non-invasive  measurement of a sub-cutaneous temperature of a tissue of a human or animal subject.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 1-11, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. 20170003226) in view of Xie.
Parker teaches spatially offset Raman spectroscopy is described. The apparatus comprises a rotatable prism arranged such that a (Abstract) a spatially offset between an entry region and a  collection region at a sample that is dependent upon an angle of rotation of the prism. Parker states that the technique is known and  used to retrieve Raman spectra of subsurface layers of a sample, for example, in diffusely scattering media. The technique is based on delivering probe light to one or more entry surface regions of a sample, and collecting scattered probe light from one or more collecting surface regions that are laterally spaced from the entry region(s). Raman spectral features are then identified in the collected light. The depth profile/ distribution of the Raman scattering which gives rise to the Raman spectral features in the collected light is then dependent on the lateral spacing. A single spacing between entry and collection can be used, or data from multiple spacings (spatial offsets) can be used to provide more accurate depth based information.
For claims 9-10: It is considered that at each depth or distribution the Raman feature would be different and would correspond to its own./ different temperature.
For claims 14-15: it could be considered that the entry regions could be surrounding the and the collection regions.
Parker teaches Raman scattering, however, does not explicitly teach particular Stokes/ anti-Stokes Raman scattering, as stated in claim 1.
Xie discloses in Fig. 8 a clinical thermometer for determining a temperature in tissue (sample volume) beneath a visible surface of a human or animal subject, comprising:
a light source  80 arranged to form a beam of probe light directed to an entry region on the visible surface;
collection optics arranged to receive said probe light from a collection region on the
surface following scattering within the tissue, the collection region being spaced from the entry region;
a spectral analyzer arranged to detect corresponding Stokes and anti-Stokes Raman scattering spectral features in the probe light received through the collection optics; and
a processor arranged to determine a temperature in the tissue from differences between the Stokes and anti-Stokes Raman spectral features (see claims 1, 5 and entire disclosure).
For claim 2:  at least a part of the tissue of which the temperature is measured lies between the entry and collection regions (Fig. 8).
For claim 5: Xie teaches [0038] anti-Stokes Raman emissions have an intrinsically weak signal compared to the Stokes signal because they originate from less populated vibrationally excited levels of molecules. 
For claim 7: Xie in Fig. 8 teaches that the entry and collection regions are disposed on opposite sides of the sample.
For claim 11: Xie shows in Fig. 8 that said entry and collection regions set to be coincident or overlapping, and detecting one or more Raman spectral features in the collected probe light when said entry and collection regions are coincident or overlapping.
For claim 13: Xie teaches determining a temperature of the sample surface from the one or more Raman spectral features detected when the entry and collection regions are coincident or overlapping. 
Wherein the method is a method of non-invasive  measurement of a sub-cutaneous temperature of a tissue of a human or animal subject.
For claims 14, 15 the entry region comprises one or more segments which are located around a centrally disposed collection region (see above), or the entry region comprises an annulus disposed around the collection region (see above), since it is considered that the multiple spacing could include the spacings as claimed in claims 14 and 15.
Official notice is taken with respect to claim 16, 32: The particular range, i.e., 1-50 mm, 3-20 mm,  absent any criticality, is only considered to be the “optimum” range used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type and size of the sample, and the instrument used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the spatial offset accordingly to the size of the sample and to the instrument selected and the type of the analysis, as very well known in the art.
Official Notice is taken with respect to claims 19: the particular transport length, i,e., less than 3 mm, is only considered to be the “optimum” length used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type and size of the sample, and the instrument used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the transport length accordingly to the size of the sample and to the instrument selected and the type of the analysis, as very well known in the art.
For claim 21: Xie teaches that the sample surface is a surface of skin of the human or animal subject.
For claim 22: The method of claim 3 wherein the sample comprises a fluid/ sample volume within a containing wall, the entry and collection regions are provided on said containing wall, and the subsurface volume comprises a volume of the fluid Xie teaches  [0003] the invention that relates generally to the field of in vivo quantification of analytes, especially glucose, in bodily tissues and/or fluids. More specifically, the present invention relates to the generation and detection of anti-Stokes Raman signals produced in the sterile matrix under the nail in different regions of the electromagnetic spectrum.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have Raman spectroscopy analyzing using Stokes/ anti-Stokes features, so as to determine the temperature by determining the difference/ ratio between Stokes and anti-Stokes, so as to determine the temperature since it is very well known in physics that when temperature increases, Stokes lines decreases and anti-Stokes lines increases, thus, the difference/ ration will be indicative of the temperature change.
               Claim(s) 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. 20170003226) and Xie, as applied to claims above, and further in view of Peyman.
Parker and Xie disclose the device/ method as stated above.
They do not explicitly teach the limitations of claims 23-25.
Peyman discloses a device/ method in the field of applicant’s endeavor and teaches using SERS [0088] In one embodiment, simultaneous or substantially simultaneous imaging of the site, e.g., tumor, is effected by means known to the person of ordinary skill in the art, e.g., photoacoustic imaging, magnetic resonance imaging, X-ray imaging, optical coherence tomography, ultrasound imaging, fluorescence imaging, positron imaging, surface enhanced Raman spectroscopy (SERS), and the like. In one embodiment, the method of delivering antibody coated nanoparticles (substrate or surface) to a site is optionally combined with other therapeutic or medical techniques, e.g. a chemotherapy, radiation therapy, anti-vascular endothelial growth-factor therapy, steroid therapy, and the like.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to
               Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Parker (U.S. 20170003226) and Xie, as applied to claims above, and further in view of .
 Kurth et al. (U.S. 20090022204) [hereinafter Kurth].
Parker and Xie disclose the device as stated above.
They do not explicitly teach the limitations of claim 12.
Kurth teaches [0038] As an alternative or in addition, the calculation of the temperature is carried out on the basis of the intensity of an anti-Stokes line of the Raman signals. In this case, for the temperature calculation, a calibration/ compensation can be affected in a particularly simple manner by forming the ratio of the intensity of the anti-Stokes line and a corresponding Stokes line, the intensity of which is less temperature-dependent. [0040] As an alternative, the temperature is calculated by a procedure in which, during the temperature calculation, the measured Raman signals are compared with Raman signals calculated theoretically for different temperatures, the temperature of the theoretically calculated signals which best resemble the measured Raman signals being assigned to the volume element.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to compensate/ calibrate the Raman features, so as to achieve more accurate results of measurement/ analyzing/ treatment, as very well known in the art.

Claim(s) 1-10, 17-20, 27, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2591306A1/ WO2006061566A1 [hereinafter CA] in view of Kurth et al. (U.S. 20090022204) [hereinafter Kurth].
CA discloses in Fig. 14, abstract and entire disclosure an apparatus and methods for detecting Raman spectral features nondestructively from sub-surface regions of a diffusely scattering sample (tissue and fluids for biochemical identification) 14 are disclosed.
Incident radiation is supplied at one or more sample surface entry regions 11,
and light is collected from one or more (plurality) collection regions 18 spaced (spatially offset)  from the entry regions 1-2 mm (annular region of varying radius). Raman features are detected in the collected light, and depth information (transfer length) is derived according to the entry-collection spacings. CA relates to the field of Raman spectroscopy and, in particular, to apparatus for detecting Raman spectral features non-destructively from sub-surface regions within a macroscopic diffusely scattering sample.
With the present invention for samples having one or more different chemical compositions at differing depths within the sample, the collection of Raman spectra from
regions spatially offset, by different amounts, from the point of incidence of the probe laser beam results in a series of spectra (two or more spectra) each spectra including Raman signals emanating from different depths within the sample. The series of spectra taken contain different relative contributions of the Raman signals generated from the sample surface layer and the sample sub-surface layers. In collecting the data series, as the signal collection point is moved away from the point of incidence of the probe laser beam, the contribution of the surface layer signal diminishes much faster than for signals generated by different compositions at deeper layers within the bulk of the sample. This enables the contribution of deeper, sub-surface layers to be extracted
either directly or by applying numerical processing to the collected spectral set for a higher degree of separation (e.g. multivariate data analysis or scaled subtraction of
spectra from each other).
For claims 14, 15 the entry region comprises one or more segments which are located around a centrally disposed collection region (see above), or the entry region comprises an annulus disposed around the collection region (see above), since it is considered that the multiple spacing could include the spacings as claimed in claims 14 and 15.
CA teaches two or more Raman spectra are collected and are analyzed using a scaled subtraction, the Raman spectrum collected from or at a distance closest to the point of irradiation being subtracted from the Raman spectrum collected further from the point of irradiation, whereby features of the Raman spectrum for a sub-layer of the sample are identified.
Official notice is taken with respect to claim 16, 32: The particular range, i.e., 1-50 mm, 3-20 mm,  absent any criticality, is only considered to be the “optimum” range used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type and size of the sample, and the instrument used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the spatial offset accordingly to the size of the sample and to the instrument selected and the type of the analysis, as very well known in the art.
Official Notice is taken with respect to claims 19: the particular transport length, I,e., less than 3 mm, is only considered to be the “optimum” length used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type and size of the sample, and the instrument used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the transport length accordingly to the size of the sample and to the instrument selected and the type of the analysis, as very well known in the art.
              CA does not explicitly teach the limitation including a processor to determine temperature based on differences between Stokes and anti-Stokes spectral features
Kurth teaches [0038] the calculation of the temperature is carried out on the basis of the intensity of an anti-Stokes line of the Raman signals. In this case, for the temperature calculation, a calibration can be affected in a particularly simple manner by forming the ratio of the intensity of the anti-Stokes line and a corresponding Stokes line, the intensity of which is less temperature-dependent.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have Raman spectroscopy analyzing using Stokes/ anti-Stokes features, so as to determine the temperature by determining the difference/ ratio between Stokes and anti-Stokes, so as to determine the temperature since it is very well known in physics that when temperature increases, Stokes lines decreases and anti-Stokes lines increases, thus, the difference/ ration will be indicative of the temperature change.
           Claim(s) 23-25, 36, 37, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA and Kurth, as applied to claims above, and further in view of Peyman (U.S. 20120143043).
CA and Kurth disclose the device/ method as stated above.
The do not explicitly teach using SERS.
Peyman discloses a device/ method in the field of applicant’s endeavor and teaches using SERS [0088] In one embodiment, simultaneous or substantially simultaneous imaging of the site, e.g., tumor, is effected by means known to the person of ordinary skill in the art, e.g., photoacoustic imaging, magnetic resonance imaging, X-ray imaging, optical coherence tomography, ultrasound imaging, fluorescence imaging, positron imaging, surface enhanced Raman spectroscopy (SERS), and the like. In one embodiment, the method of delivering antibody coated nanoparticles (substrate or surface) to a site is optionally combined with other therapeutic or medical techniques, e.g. a chemotherapy, radiation therapy, anti-vascular endothelial growth-factor therapy, steroid therapy, and the like.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to use SERS, as already suggested by Peyman, because it could be used both for the analysis and for the photothermal treatment.
Claim(s) 26, 28, 29, 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2591306A1/ WO2006061566A1 {hereinafter CA] in view of Kurth et al. (U.S. 20090022204) [hereinafter Kurth], as applied to claims above, and further in view of Vo-Dinh et al. (U.S. 9561292) [hereinafter Vo-Dinh].
CA and Kurth disclose the device and method as stated above.
They do not explicitly teach the limitations of claims 26, 28, 29, 38-44.
Vo-Dinh discloses (27) an apparatus/ methods and compositions of the present disclosure are based on several important mechanisms: Increased absorption of the excitation (heating/ heating driver) light by the plasmonic metal nanoplatforms (i.e., nanostars) resulting in enhanced absorption of the nanoplatforms; Increased absorption of the excitation light by the plasmonic metal nanoplatforms (i.e., nanostars), yielding more light for excitation of optical labels (Raman, fluorescence, etc.); Increased absorption of the excitation light by the plasmonic metal nanoplatforms (i.e., nanostars), resulting in increased photothermal heating of the plasmonic metal nanoplatforms/ substrate (i.e., nanostars); Increased absorption of the excitation light by the dye (Raman, fluorescent, phosphorescent labels, etc.) adsorbed on or near the plasmonic metal nanoplatforms (i.e., nanostars); Increased light absorption of the dye label molecules adsorbed on or near the metal nanoplatforms (i.e., nanostars); Amplified emission from the dye label and/or photodynamic molecules adsorbed on or near the metal nanoparticles; and Combination of enhanced detection and enhanced therapy via the above processes.
(Vo-Dinh states when refers to the Prior Art: (28) One of several phenomena that can enhance the efficiency of light emitted (Raman or luminescence) from molecules adsorbed or near a metal nanostructures Raman scatter is the SERS effect discovered in the 1970s [Fleischmann; Hendra, P. J.; McQuillan A. J. Chem. Phys. Lett. 1974, 26 (2), 163-166; Jeanmaire, D. L.; Vanduyne, R. P. J. Electroanal. Chem. 1977, 84 (1), 1-20; Albrecht, M. G.; Creighton, J. A. J. Am. Chem. Soc. 1977, 99 (15), 5215-5217]. In 1984, the Vo-Dinh's laboratory first reported the general applicability of SERS as an analytical technique, and the possibility of SERS measurement for a variety of chemicals including several homocyclic and heterocyclic polyaromatic compounds [T. Vo-Dinh, M. Y. K. Hiromoto, G. M. Begun and R. L. Moody, “Surface-enhanced Raman spectroscopy for trace organic analysis,” Anal. Chem., vol. 56, 1667, 1984]. Extensive research has been devoted to understanding and modeling the Raman enhancement in SERS since the mid 1980's. The intensity of the normally weak Raman scattering process is increased by factors as large as 10.sup.13 or 10.sup.15 for compounds adsorbed onto “hot spots” on a plasmonics-active substrate, allowing for single-molecule detection. As a result of the electromagnetic field enhancements produced near nanostructured metal surfaces, nanoparticles have found increased use as fluorescence and Raman nanoprobes).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to a plasmonic heater/ driver to achieve a better absorption of the excitation at the entry region, thus, more accurate analyzing and/ or treatment.
           Claim(s) 23, 38-39, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. 20170003226) in view of Xie, as applied to claims above, and further in view of WO2012115635A1 [hereinafter WO].
Parker and Xie disclose the device/ method as stated above. 
They do not explicitly teach the limitations of claims 23, 38-39, 44.
WO from the field of applicant’s endeavor states [0256] that due to its ability to support surface plasmons and its strong optical response in the visible range, silver is often the preferred material for fundamental studies in nanoscale optics with applications in the fields of plasmonic and surface enhanced Raman spectroscopy (SERS). Inexpensive and facile processes for producing silver nanostructures are essential to support large-scale experimentation as well as applications such as single-use sensor substrates (for example, plasmonically-enhanced SERS substrates). The processes provided herein, however, are not limited to substrates that are silver, but can be used to pattern any number of surfaces, including metal surfaces that are electrically conductive.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the method, so as to have plasmonic and surface enhanced Raman spectroscopy (SERS) with plasmonically-enhanced SERS substrates, because such a method with such a spectroscope would perform the same function and also, as suggested by WO, is being an inexpensive method.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to a plasmonic excitation so as to achieve a better absorption of the excitation at the entry region, thus, more accurate analyzing and/ or treatment.
Information Disclosure Statement
The information disclosure statement filed 01/25/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some Foreign references and NPL listed in the IDS pot submitted by Applicant.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO0101852A1 non-invasively measuring subsurface fluid of a human sample, Figs. 1, 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 18, 2022